Name: 92/484/EEC: Commission Decision of 22 September 1992 fixing the aid for private storage of carcases and half- carcases of lamb in connection with the invitations to tender issued pursuant to Regulation (EEC) No 2592/92
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  distributive trades;  trade policy;  economic policy
 Date Published: 1992-10-06

 Avis juridique important|31992D048492/484/EEC: Commission Decision of 22 September 1992 fixing the aid for private storage of carcases and half- carcases of lamb in connection with the invitations to tender issued pursuant to Regulation (EEC) No 2592/92 Official Journal L 290 , 06/10/1992 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 45 P. 0104 Swedish special edition: Chapter 3 Volume 45 P. 0104 COMMISSION DECISION of 22 September 1992 fixing the aid for private storage of carcases and half-carcases of lamb in connection with the invitations to tender issued pursuant to Regulation (EEC) No 2592/92 (92/484/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 2069/92 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat (3), as amended by Regulation (EEC) No 1258/91 (4), and in particular Article 12 (1) (f) thereof, Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (5), as last amended by Regulation (EEC) No 1258/91, supplements the provisions of Regulation (EEC) No 3446/90 and lays down in particular detailed rules governing invitations to tender; Whereas Commission Regulation (EEC) No 2592/92 (6) opens invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb; Whereas, in accordance with Article 12 (1) (f) of Regulation (EEC) No 3446/90, a maximum amount of aid for private storage should be fixed on the basis of tenders received or no action must be taken in respect of the invitation to tender; Whereas the tenders received lead to action being taken in respect of the invitations to tender; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The aid referred to in Article 12 (1) (f) of Regulation (EEC) No 3446/90 for the invitations to tender opened by Regulation (EEC) No 2592/92 shall be as follows: ECU 1 050 per tonne. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 215, 30. 7. 1992, p. 59. (3) OJ No L 333, 30. 11. 1990, p. 39. (4) OJ No L 120, 15. 5. 1991, p. 15. (5) OJ No L 333, 30. 11. 1990, p. 46. (6) OJ No L 259, 5. 9. 1992, p. 18.